Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon an oral stipulation entered into by and between counsel for the parties hereto, agreeing, in substance, that the proper basis for the valuation of the merchandise under consideration is the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, and that such value should be $1.60 per gram, less 1 per centum.
Accordingly, I hold the proper basis for the valuation of the involved merchandise to be the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, and that such value is $1.60 per gram, less 1 per centum.
Judgment will be rendered accordingly.